--------------------------------------------------------------------------------

Exhibit 10.4

PERFORMANCE SHARE UNIT AWARD AGREEMENT

     This Performance Share Unit Award Agreement (the “Agreement”) is entered
into as of February 6, 2017 between SunOpta Inc., a Canadian corporation (the
“Company”), and David Colo (the “Recipient”).

     On February 6, 2017 (the “Award Date”) the Company’s Board of Directors or
the Compensation Committee of the Board of Directors (the “Board”) authorized
the grant of performance share units to Recipient pursuant to the terms of this
Agreement. Recipient desires to accept the award subject to the terms and
conditions of this Agreement. This award is not, and shall not be deemed to be,
granted under or subject to the terms of the Company’s Amended 2013 Stock
Incentive Plan or any other plan. This award is granted pursuant to the terms of
the Executive Employment Agreement dated February 2, 2017 between the Company
and Recipient (the “Employment Agreement”) and in the event of any inconsistency
between this Agreement and the Employment Agreement as to timing of vesting or
any other provision, the terms of the Employment Agreement shall control and
apply.

     NOW, THEREFORE, the parties agree as follows:

     1. Award. The Company grants to Recipient 277,780 performance share units
(“PSUs”) with respect to the Company’s common shares (“Common Shares”). Subject
to the terms and conditions of this Agreement and the Employment Agreement, the
Company shall issue to Recipient the number of Common Shares of the Company
corresponding to the number of PSUs determined under this Agreement based on (a)
the performance of the Company as described in Section 2 and (b) Recipient’s
continued employment as during the entire Performance Period (as defined below)
pursuant to Section 3.

     2. Performance Conditions. The vesting of the PSUs, if vesting occurs at
all, is dependent on the Common Shares achieving a closing trading price of at
least US$11.00, US$14.00 and US$18.00 in each case for 20 consecutive trading
days (the “Stock Price Hurdles”) during the three-year period commencing on the
Award Date (the “Performance Period”) as provided herein; provided, however,
that a Stock Price Hurdle shall also be met if the Company’s Common Shares cease
trading as a result of a Change of Control (as defined in the Employment
Agreement) transaction in which holders of the Company’s Common Shares receive
per-share consideration equal to or greater than such Stock Price Hurdle.

On the last day of the Performance Period, one-third of the PSUs shall vest on
the achievement of each of the three Stock Price Hurdles, as follows, subject to
Recipient’s employment during the entire Performance Period:

Stock Price Hurdle
Number of PSUs
That Will Vest US$11.00 92,593 = Incremental/Total US$14.00
92,593 = Incremental;
185,186 = Total US$18.00
92,594 = Incremental;
277,780 = Total Total Vested 277,780


--------------------------------------------------------------------------------

If none of the Stock Price Hurdles are met, none of the PSUs will vest. If only
the US$11.00 Stock Price Hurdle is met, only one-third of the PSUs (i.e., as to
92,593 PSUs) will vest. If the US$11.00 and US$14.00 Stock Price Hurdles are
met, only two-thirds of the PSUs (i.e., as to 185,186 PSUs) will vest. If all
three Stock Price Hurdles are met, all of the PSUs (i.e., as to 277,780 PSUs)
will vest.

All vested PSUs shall be settled by the Company as soon as reasonably
practicable following the completion of the Performance Period, subject to
continued employment during the entire Performance Period pursuant to Section 3,
and all unvested PSUs shall be forfeited and cancelled.

     3. Employment Condition.

          3.1 Payout. In order to receive a payout of shares under this
Agreement, Recipient must be employed by the Company continuous from the Award
Date until the end of the Performance Period, except as provided in the
Employment Agreement or Sections 3.2, 3.3 or 3.4 below. For purposes of this
Agreement, Recipient is considered to be employed by the Company if Recipient is
employed by the Company or any parent or subsidiary of the Company (an
“Employer”).

          3.2 Total Disability. If Recipient’s employment with the Company is
terminated at any time prior to the end of the Performance Period because of
Total Disability (as defined in the Employment Agreement), any PSUs that are
vested as of the Termination Date (as defined in the Employment Agreement),
including any PSUs that become vested in accordance with Section 5.5 of the
Employment Agreement, shall be settled in accordance with the terms of this
Agreement.

          3.3 Death. If Recipient’s employment with the Company is terminated at
any time prior to the end of the Performance Period because of death, any PSUs
that are vested as of the Termination Date including any PSUs that become vested
in accordance with Section 5.4 of the Employment Agreement, shall be settled in
accordance with the terms of this Agreement.

          3.4 Termination without Cause or for Good Reason. If Recipient’s
employment by the Company is terminated by the Company without Cause or by
Recipient for Good Reason at any time prior to the end of the Performance
Period, the PSUs shall be treated in accordance with Section 5.3 of the
Employment Agreement. If a Release is not executed by Recipient in accordance
with the Employment Agreement or any other applicable provision of the
Employment Agreement is not complied with by Recipient, Recipient shall not be
entitled to receive any Common Shares that would become vested in accordance
with Section 5.3 of the Employment Agreement. For the purposes of this
Agreement, “Cause” and “Good Reason” shall have the meanings set forth in
Employment Agreement.

          3.5 Other Terminations. If Recipient’s employment by the Company is
terminated at any time prior to the end of the Performance Period and none of
Sections 3.2, 3.3 or 3.4 applies to such termination, Recipient shall not be
entitled to receive any shares under this Agreement.

     4. Payment. As soon as practicable following the end of the Performance
Period, the Board shall determine the number, if any, of Common Shares, issuable
pursuant to this Agreement. Subject to applicable tax withholding, such shares
shall be issued to Recipient as soon as practicable following the end of the
Performance Period. No fractional shares shall be issued and the number of
shares deliverable shall be rounded down to the nearest whole share, and any
remaining fractional shares shall be paid in cash. Notwithstanding anything
hereinabove to the contrary, if any of Section 3.2, 3.3 or 3.4 requires an
earlier award payout, a similar process shall be followed in accordance with the
timing identified therein. If Recipient is obligated to deliver a Release in
accordance with Section 3.4 and if Recipient’s Termination Date (as defined and
determined pursuant to the Employment Agreement) occurs during the last 40 days
of the calendar year, the payment shall in no event be made earlier than the
first business day of the succeeding calendar.

2

--------------------------------------------------------------------------------

     5. Tax Withholding.

           5.1 Recipient acknowledges that on the date that shares underlying
the PSUs are issued to Recipient, the fair market value of the Common Shares
will be treated as ordinary compensation income for federal and state and
provincial income tax purposes and employment tax purposes, and that the Company
will be required to withhold taxes on these income amounts pursuant to Section
5.2 below.

           5.2 Prior to any relevant taxable or tax withholding event, as
applicable, Recipient agrees to make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all federal, state and other tax
withholding obligations. In this regard, Recipient authorizes the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy
applicable withholding obligations by one or a combination of the following: (a)
withholding from Recipient’s or other cash compensation paid by the Company
and/or the Employer; or (b) withholding from proceeds of the sale of Common
Shares acquired upon vesting/settlement of the PSUs either through a voluntary
sale or through a mandatory sale arranged by the Company on Recipient’s behalf
pursuant to this authorization; or (c) withholding in Common Shares to be issued
upon vesting/settlement of the PSUs.

          5.3 If the withholding obligation is satisfied by withholding in
Common Shares, for tax purposes, Recipient is deemed to have been issued the
full number of Common Shares subject to the vested PSUs, notwithstanding that a
number of the Common Shares are held back solely for the purpose of paying the
withholding.

          5.4 Recipient agrees to pay to the Company or the Employer any amount
the Company or the Employer may be required to withhold or account for as a
result of this award that cannot be satisfied by the means previously described.
The Company may refuse to issue or deliver the shares or the proceeds of the
sale of shares if Recipient fails to comply with these obligations.

     6. Stock Splits, Stock Dividend; Mergers, Etc.

          6.1 If the outstanding common shares of the Company are hereafter
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of any stock split,
combination of shares, dividend payable in shares, recapitalization or
reclassification, appropriate adjustment shall be made by the Company in the
number and kind of shares subject to the PSUs, so that Recipient’s proportionate
interest before and after the occurrence of the event is maintained.
Notwithstanding the foregoing, the Company shall have no obligation to effect
any adjustment that would or might result in the issuance of fractional shares,
and any fractional shares resulting from any adjustment may be disregarded or
provided for in any manner determined by the Company. Any such adjustments made
by the Company shall be conclusive.

3

--------------------------------------------------------------------------------

          6.2 Mergers, Reorganizations, Etc. If, while any unvested PSUs are
outstanding, there shall occur a merger, consolidation, amalgamation or plan of
exchange, in each case involving the Company pursuant to which outstanding
Common Shares are converted into cash or other stock, securities or property
(each, a “Transaction”), (i) all outstanding PSUs as to which the applicable
Stock Price Hurdle vesting requirement set forth in Section 2 has not been
satisfied as of the closing of the Transaction shall be forfeited and cancelled
and (ii) the Board of Directors, may, in its sole discretion, provide that the
remaining PSUs shall be treated in accordance with any of the following
alternatives:

     (a) The remaining PSUs shall be converted into restricted stock units to
acquire stock of the surviving or acquiring corporation in the Transaction upon
completion of the Performance Period (unless otherwise accelerated as determined
by the Board of Directors in its sole discretion) and shall be subject to
continued employment of Recipient by the Company or any acquiring or surviving
company through such vesting date, with the amount and type of shares subject
thereto to be conclusively determined by the Board of Directors, taking into
account the relative values of the companies involved in the Transaction and the
exchange rate, if any, used in determining shares of the surviving corporation
to be held by holders of common shares of the Company following the Transaction,
and disregarding fractional shares;

     (b) The remaining PSUs shall be cancelled effective immediately prior to
the consummation of the Transaction, and, in full consideration of the
cancellation, pay to Recipient upon the completion of the Performance Period
(unless otherwise accelerated by the terms of the Employment Agreement or as
determined by the Board of Directors in its sole discretion), with payment
subject to continued employment of Recipient by the Company or any acquiring or
surviving company through such date), an amount in cash, for each remaining PSU,
equal to the value, as determined by the Board of Directors, of the common
shares subject to the unvested PSUs, taking into account the relative values of
the companies involved in the Transaction and the exchange rate, if any, used in
determining shares of the surviving corporation to be held by holders of common
shares of the Company following the Transaction or other consideration paid in
the Transaction to holders of common shares of the Company; or

     (c) The remaining PSUs shall become vested in full and all unissued shares
subject to the PSUs shall be issued immediately prior to the consummation of the
Transaction.

     (d) In the event the Board of Directors opts that the remaining PSUs shall
be treated in accordance with (i) above, then the surviving or acquiring
corporation in the Transaction must agree to all relevant provisions of the
Employment Agreement pertaining to the PSUs.

4

--------------------------------------------------------------------------------

     7. Section 409A. The award granted pursuant to this Agreement is intended
to be compliant with Section 409A of the Internal Revenue Code (“Section 409A”)
and shall be interpreted consistent with such intent. Each of the Section 409A
provisions of Section 7.3 of the Employment Agreement shall apply to the award.

     8. No Right to Employment. Nothing contained in this Agreement and the
Employment Agreement shall confer upon Recipient any right to be employed by the
Company or to interfere in any way with the right of the Company to terminate
Recipient’s employment at any time for any reason, with or without cause.

     9. Miscellaneous.

          9.1 Entire Agreement; Amendment. This Agreement and the Employment
Agreement constitute the entire agreements of the parties with regard to the
subjects hereof and may be amended only by written agreement between the Company
and Recipient.

          9.2 Notices. Any notice required or permitted under this Agreement
shall be in writing and shall be deemed sufficient when delivered personally to
the party to whom it is addressed or when deposited into the United States or
Canadian mail as registered or certified mail, return receipt requested, postage
prepaid, addressed to the Company, Attention: General Counsel, at its principal
executive offices or to Recipient at the address of Recipient in the Company’s
records, or at such other address as such party may designate by ten (10) days’
advance written notice to the other party.

          9.3 Assignment; Rights and Benefits. Recipient shall not assign this
Agreement or any rights hereunder to any other party or parties without the
prior written consent of the Company. The rights and benefits of this Agreement
shall inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the foregoing restriction on assignment, be binding upon
Recipient’s heirs, executors, administrators, successors and assigns.

          9.4 Further Action. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

          9.5 Applicable Law. The terms and conditions of this Agreement will be
interpreted under the laws of the state of Minnesota, exclusive of choice of law
rules. Any action or proceeding by either of the parties to enforce this
Agreement shall be brought only in a state or federal court located in the state
of Minnesota.

          9.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.

SUNOPTA INC. RECIPIENT:         By: /s/ R. Dean Hollis /s/ David J. Colo Title:
Chair David Colo

5

--------------------------------------------------------------------------------